Citation Nr: 1216188	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  04-23 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to an increased rating for service-connected diabetes mellitus, currently evaluated as 20 percent disabling.  

4.  Entitlement to an initial increased rating for service-connected left lower extremity peripheral neuropathy, currently evaluated as 10 percent disabling.  

5.  Entitlement to an initial increased rating for service-connected right lower extremity peripheral neuropathy, currently evaluated as 10 percent disabling.  

6.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.  

7.  Entitlement to service connection for a heart disability, including as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran retired after more than 20 years of active service in June 1998.  

The issues regarding a bilateral knee disability come before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied claims for service connection for a right knee disability and a left knee disability.  

In May 2006, the Veteran testified at a Board hearing before a Veterans Law Judge who is no longer with the Board.  In May 2010, the Veteran was asked if he wished to have another hearing.  The same month, the Veteran responded he did not want another hearing.  A transcript of the May 2006 hearing is in the file.  

In November 2006, this claim was remanded for further development.  In August 2007, the Board denied the claims for service connection for bilateral knee disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated January 28, 2010, the Court vacated the Board's decision and remanded the issues for further proceedings.  

In September 2010, the Board remanded for further development.  At the time of the September 2010 Board remand, a statement of the case (SOC) had not been issued on the following issues: an increased rating for service-connected diabetes mellitus (20 percent disabling); initial increased ratings for bilateral lower extremity peripheral neuropathy (10 percent disabling each); and claims service connection for hypertension and a heart disability (both to include as secondary to service-connected diabetes mellitus).  These claims are now on appeal.  

The issue of a total disability rating for individual unemployability (TDIU) due to all service-connected disabilities combined has been raised by the Veteran's representative in a December 2011 statement.  That matter has not been adjudicated, and it is referred to the the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.  


REMAND

In December 2011, the Veteran's representative submitted evidence that the Veteran had been granted Social Security Administration (SSA) disability benefits in July 2008.  On remand, these records should be first be requested and associated with the file.  A negative reply is requested and should be associated with the file.  

Regarding the claims of service connection for the bilateral knee disability, after the above development has been completed, the claims file should be returned to the May 2011 VA examiner so that the examiner may state that the claims file and all evidence has been reviewed in conjunction with giving an opinion in this case (including any newly associated SSA records).  If the May 2011 VA examiner is unavailable, schedule the Veteran for a new VA examination with the instructions and information from the September 2010 Board remand.  

For the claim for an increased rating for diabetes mellitus, the Board finds that a new VA examination is required as the Veteran's representative reported in December 2011 the Veteran's disability has worsened.  On remand, the Veteran should be scheduled for a new VA examination to determine the current nature and severity of his diabetes mellitus; including whether a restricted diet and regulation of activities has been prescribed.  

The claims for initial increased ratings for peripheral neuropathy should also be considered at the diabetes mellitus VA examination.  The VA examiner should render an opinion as to whether the Veteran is able to secure or follow a substantially gainful occupation as a result of these service-connected disabilities.  
The examiner should be informed that the Veteran's past work history includes that of a system data analyst in the military and work with a shipping company.  If the examiner states that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability, but he still fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2011), submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  

Regarding the claims for service connection for hypertension and a heart disability, these claims are being considered on a secondary basis (due to service-connected diabetes mellitus) as well as on a direct basis.  The December 2007 VA examination report shows the examiner found that hypertension was not due to or a result of his service-connected diabetes mellitus because the Veteran had no microalbuminia.  However, an opinion is needed regarding whether the service-connected diabetes mellitus type II has aggravated the hypertension and, if so, to what degree of aggravation.  

In Allen v. Brown, 7 Vet. App. 439, 448 (1995), the Court held that the term "disability" as used in 38 U.S.C.A. § 1110 refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated.  The Court went on to state that "[P]ursuant to § 1110 and § 3.310(a), when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  

For the claim for service connection for a heart disability (which the evidence shows is the diagnosed nonischemic cardiomyopathy status post automatic implantable cardioverter defibrillator or AICD placement), the December 2007 examiner simply stated that nonischemic congestive heart failure is not caused by diabetes.  The Veteran's representative has submitted medical treatise evidence in reply.  On remand, the examiner should state the rationale for the determination that the Veteran's diagnosed heart disability is not caused or by aggravated by the service-connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following action: 

1. First, request SSA records and associate them with the file.  A negative reply is requested and should be associated with the file.  

2. After the above development has been completed, regarding the claims for service connection for the bilateral knee disability, return the claims file to the May 2011 VA examiner so that the examiner may state that the claims file and all evidence has been reviewed in conjunction with giving an opinion in this case (including any newly associated SSA records).  If the May 2011 VA examiner is unavailable, schedule the Veteran for a new VA examination with the instructions and information from the September 2010 Board remand.  

3. For the claims for service connection for hypertension and a heart disability, return the claims file to the December 2007 examiner, or if necessary schedule the Veteran for a new VA examination.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  

For the claim for service connection for hypertension, the examiner should state whether hypertension is aggravated by the service-connected diabetes mellitus.  If yes, the examiner should identify the baseline level of disability (prior to aggravation) and the permanent, measurable increase in the severity of the hypertension attributable to the service-connected diabetes mellitus.  

For the claim for service connection for a heart disability, the examiner should state that the treatise evidence submitted in December 2011 was reviewed.  The examiner should give an opinion as to whether the currently diagnosed heart disability is due to the service-connected diabetes mellitus.  If not, the examiner should whether any heart disability is aggravated by the service-connected diabetes mellitus.  If yes, the examiner should identify the baseline level of disability (prior to aggravation) and the permanent, measurable increase in the severity of the heart disability attributable to the service-connected diabetes mellitus.  

4. Schedule the Veteran for a VA examination to determine the current nature and severity of his diabetes mellitus and peripheral neuropathy.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should state whether the diabetes mellitus requires a restricted diet, regulation of activities and/or episodes of ketoacidosis.  

The examiner should identify any neurological findings in the lower extremities related to peripheral neuropathy, and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, or severe in nature).  The examiner should comment on any paralysis of the muscles of the lower extremities.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the service-connected disabilities (diabetes mellitus, peripheral neuropathy) renders him unable to secure or follow a substantially gainful occupation; the Veteran's past work history includes that of a system data analyst in the military and then work at with a shipping company.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

5. If, and only if, the VA examiner finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and his combined rating is less than schedular under 38 C.F.R. § 4.16(a), submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  A full statement of the Veteran's service-connected disability, employment history, educational and vocational attainment and all factors having a bearing on the issue must be included.  

6. Re-adjudicate the claims for service connection for bilateral knee disability, hypertension, and a heart disability as well as the claims for an increased rating for diabetes mellitus and an initial increased rating for peripheral neuropathy.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).   The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

